Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16, 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Islam et al (US 2018/0054797) (Hereinafter Islam).
 	Regarding claim 1, Islam discloses a communication method, comprising: 
determining a first direction of beams associated with at least one component carrier (see Islam, p. [0010], e.g., the apparatus may be configured to determine a set of antenna ports that are quasi co-location (QCL). The determination may be based on one or more of an angle of arrival at the apparatus, angle of departure from the apparatus, and a beam width for each antenna port of the set of antenna ports, and p. [0045], e.g., the communication links may be through one or more carriers; p. [0064], e.g., the antenna port A may have a 30 degree angle of departure, the antenna port B may have a 40 degree of departure, and the beam width associated with both ports may be 20 degrees. If the difference between the two angles of departure is less than or equal to the beam width, resulting in significant overlap between the beams, then the base station 402 may determine that the antenna ports A and B are QCL. In this example, the base station 402 may determine that the antenna ports A and B are QCL because the difference between the angles of departure is 10 degrees, which is less than the 20 degree beam widths); 
 	determining collocation information of the at least one component carrier based on the first direction, the collocation information indicating whether the at least one component carrier being collocated (see Islam, p. [0064], e.g., the base station 402 may determine that the antenna ports A and B are QCL based on the angles of departure from the base station 402 and the beam widths associated with each of the antenna ports; p. [0061], e.g., Each receiver 318RX recovers information modulated onto an RF carrier and provides the information to a RX processor 370; p. [0078], e.g., at 602, the base station may determine a set of antenna ports that are QCL; and p. [0084]); and 
 	transmitting, to a terminal device, the collocation information or information of the first direction of beams associated the at least one component carrier (see Islam, p. [0079], e.g., At 604, the base station may transmit QCL information to a UE indicating that the set of antenna ports are determined to be QCL; p. [0084], e.g., At 614, the base station may determine whether the set of antenna ports are QCL for reception).  
 	Regarding claim 31, Islam discloses a non-transitory computer readable medium storing instructions thereon, the instructions, when executed by at least one processing unit of a machine, causing the machine to perform the method according to claim 1 (see Islam, p. [0116]).  
	Regarding claim 16, Islam disclose a network device, comprising: at least one processor; and at least one memory including computer program code; the at least one memory and computer program code configured to, with to the at least one processor, cause the network device to perform: 
 	determining a first direction of beams associated with at least one component carrier (see Islam, p. [0010], e.g., the apparatus may be configured to determine a set of antenna ports that are QCL. the determination may be based on one or more of an angle of arrival at the apparatus, angle of departure from the apparatus, and a beam width for each antenna port of the set of antenna ports, and p. [0045], e.g., the communication links may be through one or more carriers; p. [0064], e.g., the antenna port A may have a 30 degree angle of departure, the antenna port B may have a 40 degree of departure, and the beam width associated with both ports may be 20 degrees. If the difference between the two angles of departure is less than or equal to the beam width, resulting in significant overlap between the beams, then the base station 402 may determine that the antenna ports A and B are QCL. In this example, the base station 402 may determine that the antenna ports A and B are QCL because the difference between the angles of departure is 10 degrees, which is less than the 20 degree beam widths);  
 	determining collocation information of the at least one component carrier based on the first direction, the collocation information indicating whether the at least one component carrier being collocated (see Islam, p. [0064], e.g., the base station 402 may determine that the antenna ports A and B are QCL based on the angles of departure from the base station 402 and the beam widths associated with each of the antenna ports; p. [0061], e.g., Each receiver 318RX recovers information modulated onto an RF carrier and provides the information to a RX processor 370; p. [0078], e.g., at 602, the base station may determine a set of antenna ports that are QCL; and p. [0084]); and 
 	transmitting, to a terminal device, the collocation information or information of the first direction of beams associated the at least one component carrier (see Islam, p. [0079], e.g., At 604, the base station may transmit QCL information to a UE indicating that the set of antenna ports are determined to be QCL; p. [0084], e.g., At 614, the base station may determine whether the set of antenna ports are QCL for reception).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Kim et al (US 2017/0272223)(hereinafter Kim).
 	Regarding claim 2, Islam does not expressly disclose the method of claim 1, wherein determining the collocation information of the at least one component carrier comprises: comparing the first direction of beams associated with the at least one component carrier with a second direction of beams associated with a primary component carrier; and determining the collocation information of the at least one component carrier based on the comparison.  
Kim discloses the above recited limitations (see Kim, claims 1-2, e.g., receiving the first omni-directional beam from the terminal by forming a second omni-directional beam; repeatedly receiving the first omni-directional beam from the terminal by sequentially forming a plurality of directional beams corresponding to a plurality of directions; and determining a weight for hybrid beamforming on the basis of a gain difference between the first omni-directional beam received through the second omni-directional beam and the first omni-directional beam received through a first directional beam among the plurality of directional beams, and p. [0161]).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kim’s teachings into Islam.  The suggestion/motivation would have been to provide  a method for determining a weight for hybrid beamforming by a base station in a wireless communication system as suggested by Kim. 	
 Regarding claim 17, the combined teachings of Islam and Kim disclose the network device of claim 16, wherein determining the collocation information of the at least one component carrier comprises: comparing the first direction of beams associated with the at least one component carrier with a second direction of beams associated with a primary component carrier; and determining the collocation information of the at least one component carrier based on the comparison (see Kim, claims 1-2, e.g., receiving the first omni-directional beam from the terminal by forming a second omni-directional beam; repeatedly receiving the first omni-directional beam from the terminal by sequentially forming a plurality of directional beams corresponding to a plurality of directions; and determining a weight for hybrid beamforming on the basis of a gain difference between the first omni-directional beam received through the second omni-directional beam and the first omni-directional beam received through a first directional beam among the plurality of directional beams, and p. [0161]).
Claims 9, 11, 24 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Tujkovic et al (US 2013/212784) (hereinafter Tujkovic).
 	Regarding claim 9, Islam discloses a communication method, comprising: 
receiving, from a network device, collocation information of at least one component carrier 
or information of a first direction beams associated with of the at least one component carrier, the collocation information indicating whether the at least one component carrier being collocated (see Islam, p. [0064], e.g., the base station 402 may determine that the antenna ports A and B are QCL based on the angles of departure from the base station 402 and the beam widths associated with each of the antenna ports; p. [0061], e.g., each receiver 318RX recovers information modulated onto an RF carrier and provides the information to a RX processor 370; p. [0078], e.g., at 602, the base station may determine a set of antenna ports that are QCL; and p. [0084]).
 	However, Islam does not expressly disclose the communication method, comprising:  determining a requirement of communication measurement of the at least one component carrier based on the collocation information and/or the information of the first direction of beams; and performing the communication measurement on the at least one component carrier based on the determined requirement.  
 	Tujkovic discloses the above recited limitations.  In particular, Tujkovic discloses determining a requirement of communication measurement of the at least one component carrier based on the collocation information and/or the information of the first direction of beams (see Tujkovic, Fig. 9, p. [0039], e.g., decision module 902 is configured to determine whether or not CCs allocated to the UE are adjacent collocated CCs, and to configure the UE receiver architecture accordingly, and p. [0064], e.g., configuration module 1206 uses the results from one or more of modules 1202 and 1204 to configure the transmitter/receiver architecture of the UE as described above. For example, when the CCs are indicated to the adjacent collocated, (for downlink CCs) configuration module 1206 may configure the receiver architecture to process the CCs simultaneously using a common receive chain); and performing the communication measurement on the at least one component carrier based on the determined requirement (see Tujkovic, p. [0041-0042], e.g., When the CCs are adjacent collocated, the received CCs can be processed together simultaneously using a common receive chain).  
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Tujkovic’s teachings into Islam.  The suggestion/motivation would have been to configure an associated transmitter architecture of the UE as suggested by Tujkovic.
 	Regarding claim 11, the combined teachings of Islam and Tujkovic disclose the method of claim 9, further comprising: in response to determining the at least one of component carrier being collocated with the set of component carriers, determining a primary component carrier from at least one component carrier and the set of component carriers (see Islam, p. [0045], e.g., the component carriers may include a primary component carrier and one or more secondary component carriers. A primary component carrier may be referred to as a primary cell (PCell) and a secondary component carrier may be referred to as a secondary cell (SCell)).  
 	Regarding claim 32, Islam discloses a non-transitory computer readable medium storing instructions thereon, the instructions, when executed by at least one processing unit of a machine, causing the machine to perform the method according to claim 9 (see Islam, p. [0116]).  
 	Regarding claim 24, Islam discloses a terminal device, comprising: at least one processor; and at least one memory including computer program code; the at least one memory and computer program code configured to, with the at least one processor, cause the terminal device to perform: 
 	receiving, from a network device, collocation information and provides the information to a RX processor 370; p. [0078], e.g., at 602, the base station may determine a set of antenna ports that are QCL; and p. [0084]).
  	However, Islam does not expressly disclose the terminal device, comprising: at least one processor; and at least one memory including computer program code; the at least one memory and computer program code configured to, with the at least one processor, cause the terminal device to perform: determining a requirement of communication measurement of the at least one component carrier based on at least one of the collocation information and the information of the first direction of beams; and performing the communication measurement on the at least one component carrier based on the determined requirement.  
 	Tujkovic discloses the above recited limitations.  In particular, Tujkovic discloses the terminal device, comprising: at least one processor; and at least one memory including computer program code; the at least one memory and computer program code configured to, with the at least one processor, cause the terminal device to perform: determining a requirement of communication measurement of the at least one component carrier based on at least one of the collocation information and the information of the first direction of beams (see Tujkovic, Fig. 9, p. [0039], e.g., decision module 902 is configured to determine whether or not CCs allocated to the UE are adjacent collocated CCs, and to configure the UE receiver architecture accordingly, and p. [0064], e.g., configuration module 1206 uses the results from one or more of modules 1202 and 1204 to configure the transmitter/receiver architecture of the UE as described above. For example, when the CCs are indicated to the adjacent collocated, (for downlink CCs) configuration module 1206 may configure the receiver architecture to process the CCs simultaneously using a common receive chain); and performing the communication measurement on the at least one component carrier based on the determined requirement (see Tujkovic, p. [0041-0042], e.g., When the CCs are adjacent collocated, the received CCs can be processed together simultaneously using a common receive chain).  
   	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Tujkovic’s teachings into Islam.  The suggestion/motivation would have been to configure an associated transmitter architecture of the UE as suggested by Tujkovic.
Allowable Subject Matter
Claims 3-8, 10, 12-15, 18-23, 25-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477